                      2:21-cv-02009-CSB-EIL # 8       Page 1 of 1
                                                                                          E-FILED
                                                               Tuesday, 13 April, 2021 11:03:26 AM
                                                                     Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                    Urbana Division



ANGELO WILLIAMS,

             Plaintiff,

v.                                                        Case No. 21-2009

SHADY REST MATERIALS LLC,

             Defendant.

                             ORDER TO SHOW CAUSE

      On January 20, 2021, Plaintiff filed a Complaint against Defendant. Defendant
was served on March 2, 2021, but has failed to file an answer or otherwise appear.
Plaintiff has taken no steps to pursue this litigation despite Defendant's failure to
answer as required by Rule 12. The Court orders Plaintiff to show cause why the case
should not be dismissed for want of prosecution within 14 days. IT IS SO ORDERED.


      ENTERED this 13th day of April, 2021.


                                                s/ERIC I. LONG
                                       UNITED STATES MAGISTRATE JUDGE
